
	
		I
		111th CONGRESS
		2d Session
		H. R. 5108
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require certain Internet websites that contain
		  personal information of individual’s to remove such information at the request
		  of such individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Cyber Privacy
			 Act.
		2.Removal of
			 personal information required of certain websites
			(a)In
			 generalAny Internet website
			 that makes available to the public personal information of individuals
			 shall—
				(1)provide, in a
			 clear and conspicuous location on the Internet website, a means for individuals
			 whose personal information it contains to request the removal of such
			 information; and
				(2)promptly remove the personal information of
			 any individual who requests its removal.
				(b)Definition of
			 personal informationAs used in this Act, the term personal
			 information means any information about an individual that includes, at
			 minimum, the individual’s name together with either a telephone number of such
			 individual or an address of such individual.
			3.Enforcement by
			 the Federal Trade Commission
			(a)Unfair or
			 deceptive acts or practicesA
			 violation of this Act shall be treated as an unfair and deceptive act or
			 practice in violation of a regulation under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive
			 acts or practices.
			(b)Powers of
			 CommissionThe Federal Trade Commission shall enforce this Act in
			 the same manner, by the same means, and with the same jurisdiction, powers, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of
			 this Act. Any person who violates such regulations shall be subject to the
			 penalties and entitled to the privileges and immunities provided in that
			 Act.
			
